

Exhibit 10.47


INTUIT INC. PERFORMANCE INCENTIVE PLAN
effective August 1, 2017


1.
Overview: Intuit Inc.’s Performance Incentive Plan (“IPI”) is a program under
which Intuit Inc., including its subsidiaries which are incorporated outside of
the United States of America, as well as branches, representative or liaison
offices registered outside of the United States of America, hereinafter
collectively referred to as “Intuit,” pay discretionary cash bonus awards to
select employees. Bonus awards under the IPI, if any, are paid annually. The
amount of a bonus award, if any, is based upon the employee’s bonus target, the
performance of Intuit or any portion thereof, as applicable, during the plan
year, the employee’s performance during the plan year, and the bonus pool made
available for payments under the IPI for the applicable plan year.



2.
Purposes: The IPI is a component of Intuit’s overall strategy to pay its
employees for performance. The purposes of IPI are to: (i) attract and retain
top performing employees; (ii) motivate employees by tying compensation to the
performance of Intuit or any portion thereof, as applicable; and (iii) reward
exceptional individual performance that supports overall Intuit objectives.



3.
Eligibility: Unless otherwise required by applicable law, all employees of
Intuit who are on the payroll of Intuit are eligible to participate in the IPI
for a plan year, except for employees who (i) are classified as seasonal
employees, (ii) are classified as interns/project employees, (iii) participate
in Intuit’s Senior Executive Incentive Plan, unless such employee is
specifically approved by the Compensation and Organizational Development
Committee of the Board of Directors of Intuit Inc. (“Compensation Committee”)
also to participate in the IPI, (iv) participate in other incentive compensation
plans that specifically exclude an employee’s participation in the IPI,
including, but not limited to, sales incentive compensation plans and contact
center incentive compensation plans, (v) participate in an incentive
compensation plan sponsored by Intuit for international employees that is
designed to provide a cash incentive benefit to such employees comparable to or
in lieu of the IPI, (vi) work for Intuit on a purely commission basis, (vii)
commence employment pursuant to an offer letter which excludes participation in
the IPI, (viii) as otherwise determined by the Compensation Committee at any
time in its sole discretion, or (ix) as otherwise determined under Paragraph 8
of the IPI. Those employees who are determined to be eligible for bonus awards
under the IPI are called “Participants”. Participants in the IPI (other than
Senior Officers, which term means the Chief Financial Officer, any Executive
Vice President, the Vice President of Internal Audit and any other officer who
is a Section 16 officer) are not eligible to simultaneously participate in any
other bonus or cash incentive plan, unless the Officer in charge of Human
Resources or his/her delegate otherwise specifically approves such
participation. Senior Officers who are Participants in the IPI are not eligible
to simultaneously participate in any other bonus or cash incentive plan, unless
the Compensation Committee otherwise specifically approves such participation.
An employee must commence employment



1



--------------------------------------------------------------------------------



Exhibit 10.47


or otherwise become eligible to participate in the IPI no later than March 31st
of the applicable plan year to be eligible for a bonus award under the IPI for
such plan year. Being a Participant does not entitle the individual to receive a
bonus award. Bonus awards, if any, may become payable to Participants who meet
the criteria set forth in Paragraph 5 below.


4.
Plan Year: The IPI operates on a fiscal year basis (August 1st through
July 31st).



5.
Bonus Awards: Bonus awards are discretionary payments. Unless otherwise required
by applicable law, a Participant must be an active employee in good standing and
on the payroll of Intuit on July 31st of the applicable plan year to receive a
bonus payment for that plan year. A Participant who is not actively employed and
on Intuit’s payroll for any reason on July 31st of the applicable plan year is
not entitled to a partial or pro rata bonus award for such plan year, unless
otherwise required by applicable law. Intuit may make exceptions in its sole
discretion, provided, however, any such exception must be made by the
Compensation Committee or its delegate. There is no minimum award or guaranteed
payment. A bonus award is calculated at the discretion of the Compensation
Committee after (1) considering the corporate and financial goals of Intuit or
any portion thereof, as applicable, the Participant’s bonus target and
performance for the plan year, and other factors considered to be relevant by
the Compensation Committee, and (2) the bonus pool has been determined and made
available for bonus awards under the IPI for the plan year.



a.
Bonus Targets:


i.
For each Participant who is paid an annual salary, his or her bonus target shall
be established as a percentage of the Participant’s annual base salary. For each
Participant who is paid on an hourly basis, his or her bonus target shall be
established as a percentage of the Participant’s projected annual hourly pay
based on the number of hours that the Participant is expected to work. A
Participant who is not a Participant for an entire plan year may have his or her
bonus target calculated with respect to a portion of his or her annual base
salary or projected annual hourly pay for such plan year. To the extent required
by applicable law, if a Participant has received overtime pay, Intuit will take
such pay into consideration in the calculation of the IPI award.



ii.
When an employee becomes a Participant, he or she shall be advised of his or her
bonus target for the applicable plan year.



iii.
Following the beginning of a plan year, each Participant shall be advised of his
or her bonus target by the executive leader of the Participant’s business or
functional unit or the executive leader’s designee.





2



--------------------------------------------------------------------------------



Exhibit 10.47


iv.
The Compensation Committee shall establish individual bonus targets for Senior
Officers who are Participants. The President and Chief Executive Officer may
establish individual bonus targets for other officers who are Participants.
Bonus targets for other employees whose bonus targets are not established by the
Compensation Committee or the President and Chief Executive Officer shall be
established by the Officer in charge of Human Resources or his/her delegate in
consultation with the President and Chief Executive Officer.



v.
A Participant’s bonus target for a plan year may be determined based upon a
variety of factors, including but not limited to, the corporate and financial
goals of Intuit or any portion thereof, his or her base salary or base pay,
position or level. A bonus target does not guarantee that a bonus award will be
made or, if a bonus award is made, that it will be made at the target rate.



b.
Determination of a Bonus Award Amount


i.
The amount of a bonus award, if any, to a Participant who is a Senior Officer
shall be determined by the Compensation Committee, in consultation with the
President and Chief Executive Officer. The amount of a bonus award, if any, to a
Participant who is not a Senior Officer shall be determined by the executive
leader of the Participant’s business unit or functional group and the President
and Chief Executive Officer in consultation with the Participant’s direct
manager and the Officer in charge of Human Resources or his/her delegate.



ii.
A Participant’s bonus award, if any, may be linked to an assessment of the
achievement of corporate and financial goals of Intuit or any portion thereof
and the Participant’s total job performance for the applicable plan year.
Factors that may be considered, include but are not limited to, what the
Participant does to advance Intuit’s success and how the Participant does it,
especially leadership, balance of short-term actions with long-term goals,
resource allocation and maintenance by the Participant of focus on Intuit while
prioritizing the needs of customers, employees and stockholders. Notwithstanding
the foregoing or anything in the IPI to the contrary, the amount of the bonus,
if any, payable to a Participant under the IPI shall be determined in the sole
discretion of Intuit (by the applicable decision maker(s) described in Section
5(b)(i) above), which determination may be based on the foregoing assessment or
any other considerations deemed appropriate.



iii.
There is neither a minimum nor maximum amount of a bonus award that may be paid
to a Participant for a plan year. Subject to the terms and conditions of Section
5, at Intuit’s discretion, a bonus award



3



--------------------------------------------------------------------------------



Exhibit 10.47


amount may be prorated based on the length of a Participant’s service or other
factors, provided, however, that decisions relating to Senior Officers must be
made by the Compensation Committee.


iv.
Except as otherwise prohibited by law or as determined by Intuit, in its sole
discretion, Participant shall be responsible for taxes, social contributions and
withholding applicable to any bonus award.



c.
When Bonus Awards are Paid: The timing for payment of a bonus award shall be
determined by the Officer in charge of Human Resources or his/her delegate in
consultation with the President and Chief Executive Officer and other senior
management of Intuit. Except to the extent required by applicable law, a
Participant has no right to a bonus award or any portion of a bonus award until
it is earned upon being determined in accordance with Section 5(b).
Notwithstanding the foregoing, in the event of an administrative error in the
calculation or payment of a bonus award to a Participant, Intuit reserves the
right to seek recovery from a Participant of an erroneously paid excessive bonus
amount. Once a bonus award is no longer subject to a “substantial risk of
forfeiture” (as determined pursuant to regulations and/or other guidance
promulgated under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the Participant is subject to Section 409A of the Code
(“Section 409A”), then it shall be paid not later than the later of: (i) 2½
months after the end of Intuit’s first taxable year when the bonus award is no
longer subject to such “substantial risk of forfeiture”, or (ii) 2½ months after
the end of such Participant’s first taxable year when the bonus award is no
longer subject to such “substantial risk of forfeiture”; unless a later date is
established by Intuit, or Intuit permits the Participant to designate a later
date, in either case only as permitted under Section 409A of the Code.

6.
Unfunded: The IPI is not funded. Bonus awards, if any, shall be made from the
general assets of Intuit and paid in the form of cash. The Compensation
Committee shall determine in its sole discretion the amount of funds that shall
be made available for bonus awards under the IPI based on the performance of
Intuit or any portion thereof for the applicable plan year, but which may not in
any event exceed 150% of the bonus targets for all Participants, calculated on
an aggregate, company-wide basis. The performance of Intuit or any portion
thereof for this purpose may be measured in a number of ways, including but not
limited to: financial measures, such as revenue and operating income;
qualitative measures, such as accomplishments to position the business for the
future; the year’s market conditions; stockholder returns; and progress of
Intuit’s business model. Intuit shall have no obligation to pay any bonus awards
under the IPI simply because the Compensation Committee has determined that a
certain sum has been made available from which to pay bonus awards. But in no
event may the amount of the aggregate bonuses paid under the IPI for a given
plan year exceed the amount of funds made available by the Compensation
Committee.



4



--------------------------------------------------------------------------------



Exhibit 10.47


7.
Amendment or Termination: The Compensation Committee has the authority to
terminate, change, modify or amend the provisions of the IPI at any time in its
sole discretion, including during or after a plan year, which termination,
change, modification or amendment may have retroactive effect. Furthermore, the
President and Chief Executive Officer, Chief Financial Officer and Officer in
charge of Human Resources each individually has the authority to make amendments
to the IPI that do not significantly increase the cost of the IPI and which in
such individual’s determination (i) clarify the terms of the IPI; (ii) assist in
the administration of the IPI; (iii) are necessary or advisable for the IPI to
comply with applicable law; or (iv) are necessary or advisable for awards
granted under the IPI either to be exempt from or comply with the requirements
of Section 409A.

8.
Administration and Discretion: Except as otherwise required for Senior Officers
under the Charter of the Compensation Committee or as otherwise expressly
provided in the IPI, the President and Chief Executive Officer and the Officer
in charge of Human Resources or his/her delegate each have the discretion to:
(a) adopt such rules, regulations, agreements and instruments as deemed
necessary to administer the IPI; (b) interpret the terms of the IPI;
(c) determine an employee’s eligibility under the IPI; (d) determine whether a
Participant is to receive a bonus award under the IPI; (e) determine the amount
of any bonus award to a Participant, if any; (f) determine when a bonus award is
to be paid to a Participant and whether any such bonus award should be prorated
based on the Participant’s service or other factors; (g) determine whether a
bonus award will be made in replacement of or as an alternative to any other
incentive or compensation plan of Intuit or of an acquired business unit or
corporation; (h) grant waivers of IPI standard procedures and policies;
(i) correct any defect, supply any omission, or reconcile any inconsistency in
the IPI, any bonus award or any notice to Participants or a Participant
regarding bonus awards; and (j) take any and all other actions as deemed
necessary or advisable for the proper administration of the IPI, including any
actions deemed necessary or advisable for compliance with local laws.



9.
Participation Provides No Guarantee of Employment: Except where prohibited or to
the extent limited by local law, employment at Intuit is at-will. Participation
in the IPI in no way constitutes an employment contract conferring either a
right or obligation of continued employment.

10.
Nature of Participation; No Entitlement; No Claim for Compensation: The IPI is
established voluntarily by Intuit Inc.; it is discretionary in nature and may be
modified, amended, suspended or terminated as provided in Section 7 at any time.
Participants have no right or entitlement to compel Intuit to exercise its
discretion in favour of a Participant or in any other manner. Any payment of a
bonus under the IPI is voluntary and occasional and does not create any
contractual or other right to receive future grants of bonuses, or benefits in
lieu thereof, even if bonuses have been granted under the IPI or similar plans
repeatedly in the past. All decisions with respect to any future bonus payments,
if any, will be at the sole discretion of Intuit.



5



--------------------------------------------------------------------------------



Exhibit 10.47


Participation in the IPI is voluntary. Any bonus payment under the IPI is an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to Intuit (including, as applicable, a
Participant’s employer) and which is outside the scope of a Participant’s
employment contract, if any. Any bonus payment under the IPI is not part of
normal or expected compensation or salary for any purpose, including, but not
limited to, calculating any severance, resignation, termination, payment in lieu
of notice, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.


Governing Law: The IPI will be governed by and construed in accordance with the
laws of the State of California, without regard to choice of law principles of
California or other jurisdictions. Any action, suit, or proceeding relating to
the IPI or any bonus award target or bonus award granted under the IPI shall be
brought in the state or federal courts of competent jurisdiction in Santa Clara
County in the State of California.


Approved by the
Compensation and Organizational Development Committee
On July 19, 2017






6

